UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04428 Dreyfus U.S. Treasury Intermediate Term Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 06/30/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus U.S. Treasury Intermediate Term Fund SEMIANNUAL REPORT June 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Financial Futures 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Information About the Renewal of the Fund’s Management Agreement 21 FOR MORE INFORMATION Back Cover Dreyfus U.S. Treasury Intermediate Term Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus U.S. Treasury Intermediate Term Fund, covering the six-month period from January 1, 2016 through June 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets experienced heightened turbulence over the first half of 2016 when global economic challenges fueled dramatic swings in market sentiment. At the start of the year, investors reacted cautiously to an economic slowdown in China, sluggish growth in Europe, plummeting commodity prices, and rising short-term interest rates in the United States. These worries sparked sharp declines in U.S. and global equity markets, while high-quality bonds gained value as investors flocked to traditional safe havens. Investor sentiment subsequently rebounded when U.S. monetary policymakers refrained from additional rate hikes, major central banks eased their monetary policies further, and commodity prices improved. Stocks rallied strongly during the spring, recouping earlier losses, and bonds continued to benefit from robust investor demand. Still, by June, uncertainty continued to dominate the capital markets amid worries about Great Britain’s exit from the European Union and disappointing job growth in the United States. We remain encouraged by the resilience of the stock and bond markets, but we expect volatility to persist until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the second half of 2016. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation July 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2016 through June 30, 2016, as provided by Robert Bayston and Nate Pearson, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2016, Dreyfus U.S. Treasury Intermediate Term Fund achieved a total return of 3.26%. 1 In comparison, the fund’s benchmark, the BofA Merrill Lynch Governments, U.S. Treasury Intermediate-Term Index, achieved a total return of 3.59% for the same period. 2 U.S. Treasury securities benefited over the first half of 2016 from falling long-term interest rates in the midst of global economic headwinds. The fund produced modestly lower returns than its benchmark, mainly due to its exposure to Treasury Inflation-Protected Securities (TIPS). The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. To pursue its goal, the fund invests at least 80% of its net assets plus any borrowings for investment purposes in U.S. Treasury securities. The fund invests in U.S. Treasury bills, notes, and other securities issued or guaranteed by the U.S. government or its agencies or instrumentalities. Because U.S. Treasury bills and notes are backed by the full faith and credit of the U.S. government, they are generally considered among the highest-quality investments available. By investing in these obligations, the fund seeks to maintain a higher credit profile. Of course, the market value of the fund’s securities and the value of fund shares are not insured or guaranteed by the U.S. government. The fund maintains a dollar-weighted average maturity between 3 and 10 years. Higher-Quality Bonds Outperformed Riskier Assets The U.S. bond market proved volatile early in the reporting period amid concerns that the interest-rate hike by the Federal Reserve Board (the “Fed”) in December 2015 might be the first in a series of rate increases during 2016 and beyond. Renewed concerns about economic conditions also sparked heightened market turbulence when an economic slowdown in China and plummeting commodity prices triggered a flight to traditional safe havens among investors throughout the world. Intensifying demand from global investors for U.S. Treasury securities sent their prices higher and yields lower. In contrast, corporate-backed bonds generally lost value when investors became more risk-averse early in the year. In mid-February, comments from the Fed suggested that U.S. policymakers would delay additional interest rate hikes in the midst of global economic challenges. In addition, commodity prices began to rebound, and the People’s Bank of China and the European Central Bank announced new measures designed to stimulate their respective economies. Investors regained a degree of confidence, and riskier corporate bonds began to recover from previous weakness, enabling those bonds to recoup previous losses. Meanwhile, demand for high-quality U.S. government securities remained robust from global investors seeking more competitive yields than were available from sovereign bonds in overseas markets. Near the end of the reporting period, concerns surrounding a referendum in the United Kingdom regarding its membership in the European Union (EU) produced renewed market volatility. In response to the vote in late June to leave the EU, a surge in demand by investors for traditional safe havens drove prices of U.S. Treasury securities higher and their yields toward historical lows. The positive effects of these developments were relatively muted among intermediate-term Treasuries, which produced substantially lower total returns compared to long-term Treasuries. 3 DISCUSSION OF FUND PERFORMANCE (continued) TIPS Exposure Dampened Fund’s Relative Results Although the fund participated significantly in the rally among U.S. Treasury securities, its performance compared to its benchmark was hampered to a modest degree by the fund’s exposure to TIPS with maturities in the 5- to 10-year range. These inflation-adjusted securities lagged their nominal counterparts when inflationary pressures remained subdued amid sluggish economic growth. Although we generally maintained the fund’s average duration in a market-neutral position, we briefly adopted a shorter duration posture in March, which helped to dampen market volatility at the time. We also employed futures contracts during the reporting period to implement the fund’s interest-rate strategies. Positive Supply-and-Demand Influences Expected Despite the recent bond market rally, we remain optimistic regarding the prospects for U.S. Treasury securities over the foreseeable future. As of the reporting period’s end, we expect a moderately positive U.S. economic growth rate to continue. While inflation may accelerate from current levels, we believe any increase is likely to be relatively modest. Meanwhile, we expect robust overseas demand for U.S. Treasuries to persist, especially if the U.S. dollar gains value against other major currencies. Demand for U.S. Treasuries may also increase from institutional investors, such as pension funds, that do not traditionally participate in the market. In this environment, we have maintained the fund’s market-neutral duration posture, but we are prepared to adjust it as circumstances warrant. We also have retained the fund’s holdings of TIPS, which we believe are attractively valued compared to historical norms. July 15, 2016 The fund is subject mainly to interes- rate risks. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. A small investment in derivatives could have a potentially large impact on the fund’s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The performance figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, the fund’s performance would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The BofA Merrill Lynch Governments, U.S. Treasury Intermediate-Term Index is an unmanaged performance benchmark for Treasury securities with maturities of 1-10 years; issues in the index must have par amounts outstanding greater than or equal to $1 billion. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S. Treasury Intermediate Term Fund from January 1, 2016 to June 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2016 Expenses paid per $1,000 † $ 3.18 Ending value (after expenses) $ 1,032.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2016 Expenses paid per $1,000 † $ 3.17 Ending value (after expenses) $ 1,021.73 † Expenses are equal to the fund’s annualized expense ratio of .63%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS June 30, 2016 (Unaudited) Bonds and Notes - 88.9% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) U.S. Government Agencies - 2.2% Residual Funding Corp. Principal Strip, Bonds 0.00 10/15/19 2,930,000 a U.S. Government Agencies/Mortgage-Backed - .0% Government National Mortgage Association I: 6.00%, 1/15/33 22,167 26,449 6.50%, 5/15/26 8,220 9,382 U.S. Government Securities - 86.7% U.S. Treasury Inflation Protected Securities, Notes 0.13 7/15/24 3,082,919 b 3,118,105 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 2,532,052 b 2,668,891 U.S. Treasury Notes 0.50 7/31/17 6,130,000 6,129,044 U.S. Treasury Notes 0.88 11/30/17 5,010,000 5,031,723 U.S. Treasury Notes 0.88 3/31/18 5,275,000 5,301,375 U.S. Treasury Notes 1.13 6/15/18 3,310,000 c 3,344,004 U.S. Treasury Notes 1.25 12/15/18 3,455,000 c 3,505,678 U.S. Treasury Notes 1.50 3/31/19 3,720,000 3,804,355 U.S. Treasury Notes 0.88 4/15/19 11,345,000 11,400,840 U.S. Treasury Notes 1.25 4/30/19 1,065,000 1,082,036 U.S. Treasury Notes 0.88 6/15/19 2,130,000 2,140,650 U.S. Treasury Notes 1.00 11/30/19 4,020,000 4,047,557 U.S. Treasury Notes 1.50 5/31/20 2,010,000 c 2,057,424 U.S. Treasury Notes 1.75 10/31/20 4,350,000 4,498,170 U.S. Treasury Notes 1.13 2/28/21 2,215,000 2,230,877 U.S. Treasury Notes 1.25 3/31/21 17,560,000 17,768,525 U.S. Treasury Notes 3.13 5/15/21 2,795,000 3,076,356 U.S. Treasury Notes 1.88 5/31/22 3,340,000 3,475,360 U.S. Treasury Notes 1.63 8/15/22 4,845,000 4,970,670 U.S. Treasury Notes 1.75 1/31/23 2,630,000 2,711,469 U.S. Treasury Notes 1.50 3/31/23 11,055,000 11,216,934 U.S. Treasury Notes 1.63 5/31/23 1,300,000 1,329,655 U.S. Treasury Notes 1.63 2/15/26 4,020,000 c 4,067,894 Total Bonds and Notes (cost $109,672,768) Short-Term Investments - 9.4% U.S. Treasury Bills 0.23 9/15/16 45,000 d 44,981 U.S. Treasury Bills 0.57 4/27/17 11,790,000 11,751,317 Total Short-Term Investments (cost $11,779,187) 6 Other Investment - 1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,609,438) 1,609,438 e Total Investments (cost $123,061,393) 99.6% Cash and Receivables (Net) 0.4% Net Assets 100.0% STRIP—Separate Trading of Registered Interest and Principal of Securities a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. c Security, or portion thereof, on loan. At June 30, 2016, the value of the fund’s securities on loan was $9,650,862 and the value of the collateral held by the fund was $9,919,354, consisting of U.S. Government & Agency securities. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Treasury Notes 86.7 Short-Term/Money Market Investments 10.7 U.S. Government Agencies/Mortgage-Backed 2.2 † Based on net assets. See notes to financial statements. 7 STATEMENT OF FINANCIAL FUTURES June 30, 2016 (Unaudited) Contracts Market Value Covered by Contracts ($) Expiration Unrealized Appreciation (Depreciation) at 06/30/2016 ($) Financial Futures Long U.S. Treasury Ultra Long Bond 9 1,677,375 September 2016 31,959 Financial Futures Short U.S. Treasury 5 Year Notes 59 (7,207,680) September 2016 (20,370) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES June 30, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $9,650,862)—Note 1(b): Unaffiliated issuers 121,451,955 123,647,136 Affiliated issuers 1,609,438 1,609,438 Cash 77,999 Receivable for investment securities sold 5,805,741 Dividends, interest and securities lending income receivable 295,382 Receivable for shares of Beneficial Interest subscribed 244,045 Prepaid expenses 34,429 131,714,170 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 47,473 Payable for investment securities purchased 5,766,955 Payable for shares of Beneficial Interest redeemed 104,503 Payable for futures variation margin—Note 4 12,766 Accrued expenses 41,894 5,973,591 Net Assets ($) 125,740,579 Composition of Net Assets ($): Paid-in capital 124,584,543 Accumulated undistributed investment income—net 168,371 Accumulated net realized gain (loss) on investments (1,219,105) Accumulated net unrealized appreciation (depreciation) on investments (including $11,589 net unrealized appreciation on financial futures) 2,206,770 Net Assets ($) 125,740,579 Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 9,261,378 Net Asset Value Per Share ($) See notes to financial statements. 9 STATEMENT OF OPERATIONS Six Months Ended June 30, 2016 (Unaudited) Investment Income ($): Income: Interest 507,148 Dividends from affiliated issuers 1,052 Income from securities lending—Note 1(b) 3,858 Total Income 512,058 Expenses: Management fee—Note 3(a) 112,568 Professional fees 54,146 Shareholder servicing costs—Note 3(b) 49,009 Registration fees 7,126 Trustees’ fees and expenses—Note 3(c) 2,906 Prospectus and shareholders’ reports 868 Loan commitment fees—Note 2 364 Custodian fees—Note 3(b) 257 Miscellaneous 9,527 Total Expenses 236,771 Less—reduction in fees due to earnings credits—Note 3(b) (409) Net Expenses 236,362 Investment Income—Net 275,696 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 386,819 Net unrealized appreciation (depreciation) on investments 2,233,070 Net unrealized appreciation (depreciation) on financial futures 11,589 Net Unrealized Appreciation (Depreciation) 2,244,659 Net Realized and Unrealized Gain (Loss) on Investments 2,631,478 Net Increase in Net Assets Resulting from Operations 2,907,174 See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2016 (Unaudited) Year Ended December 31, 2015 Operations ($): Investment income—net 275,696 667,915 Net realized gain (loss) on investments 386,819 793,606 Net unrealized appreciation (depreciation) on investments 2,244,659 (865,227) Net Increase (Decrease) in Net Assets Resulting from Operations 2,907,174 596,294 Dividends to Shareholders from ($): Investment income—net Beneficial Interest Transactions ($): Net proceeds from shares sold 70,542,416 99,602,718 Dividends reinvested 242,176 959,304 Cost of shares redeemed (12,470,055) (107,975,660) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 58,314,537 Total Increase (Decrease) in Net Assets 60,937,263 Net Assets ($): Beginning of Period 64,803,316 72,728,902 End of Period 125,740,579 64,803,316 Undistributed investment income—net 168,371 177,123 Capital Share Transactions (Shares): Shares sold 5,262,617 7,461,373 Shares issued for dividends reinvested 17,961 71,931 Shares redeemed (928,196) (8,092,877) Net Increase (Decrease) in Shares Outstanding 4,352,382 See notes to financial statements. 11 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended
